DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the RCE  filed on 11/7/2022.
Claims 1, 6, 7, 9, 11, 12, 14, 18-20 have been amended.
Claim 21 has been added.
Claims 1-21 are pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims recite a method (claim 1), non-transitory record medium (claim 13), and a system (claim 14). The claims thus fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claims recite connecting multiple reward accounts and based on what content the user views, the user receives rewards. Further, the creator of the content is rewarded by the content provider. Such activity constitutes certain methods of organizing human activity including commercial interactions in the form of marketing or sales activities or behaviors. More specifically, the following limitations are considered as merely descriptive of abstract concepts:
connecting a plurality of reward accounts registered by a user, the plurality of reward accounts including a first reward account and a second reward account; determining an analysis result based on content playback information, the content playback information corresponding to content output with corresponding media through the player;  the media being created by at least one first creator, and the content being issued by at least one content provider; and providing a first reward to the first reward account and a second reward to the second reward account based on the analysis result, the first reward and the second reward corresponding to the content output through the player, providing a first portion of points to the at least one first creator based on the analysis result, the points being purchased by the at least one content provider (claims 1, 13, 14)
The following dependent claim limitations further describe abstract concepts:
wherein the connecting comprises registering the plurality of reward accounts (claims 2, 15) wherein the connecting comprises setting a purpose or a content type for each of the plurality of reward accounts (claim 3, 16) wherein the content playback information includes a content type (claim 4) wherein the determining the analysis result determines the analysis result based on metadata of the content  (claims 5, 17) providing the points to the at least one content provider, wherein the providing the first reward and the second reward provides the reward and the second reward based on a second portion of the points (claims 6, 18) using  the first reward as a currency on a platform (claim 7) transferring at least a portion of the currency to a second creator corresponding to the platform; or purchasing a product on the platform (claim 8); granting a permission to the user to participate as a  third creator on a platform based on the first reward, the first reward including a third portion of the points (claim 9) providing other content based on the analysis result and the user being a target that desires to view content, the other content corresponding to an interest of the user (claim 10) wherein the providing the first reward provides a third reward and a fourth reward to the first reward account, the third reward corresponding to first content provided from a first content platform, the fourth reward corresponding to second content provided from a second content platform (claim 12)
	Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a computer system including processing circuitry, a content player installed on an electronic device, user interface for registering accounts that is overlayed, software development kit installed on the electronic device, non-transitory computer readable record medium storing instructions executable by a processor, and a computer system comprising at least one processor configured to execute instructions stored in memory. The computer system including processing circuitry, non-transitory computer readable record medium, and computer system comprising at least one processor configured to execute instructions stored in memory are recited at a high level of generality and merely act as a tool to implement the abstract idea (See MPEP 2106.04(d) I and subsequently MPEP 2106.05(f)). The content player on the user electronics device and user interface for registering accounts merely provide a general link to a particular technological environment or field of use (i.e. on a generic computing device.) (See MPEP 2106.05(h)). Further, the use of a software development kit is insignificant extra solution activity as it is only tangentially related to the invention and is well-understood, routine, and conventional at the time of the invention (See MPEP 2106.05(g)). Additionally, the fact that the interface is overlayed on the screen of the player is insignificant extra solution activity as it is only tangentially related to the invention, is well-understood, routine, and conventional at the time of the invention, and merely provides a general link to a computing environment. As a result, the additional elements do not impose any meaningful limits on practicing the abstract idea. 
	Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly with regard to practical application, the additional elements merely use generic computing devices as a tool to implement the abstract idea, provide a general link to a particular field of use or technological environment, and provide insignificant extra solution activity. 
Further, the use of software development kits to provide applications and software interoperability is well-understood, routine, and conventional at the time of filing the invention (See https://nordicapis.com/what-is-the-difference-between-an-api-and-an-sdk/ - SDK’s are used for almost every program a modern user would interact with; common sdk’s include facebook sdk for ios and android for creating applications that interact with Facebook – 2016; https://www.prnewswire.com/news-releases/new-study-reveals-analysis-on-mobile-most-used-sdk-components-300716249.html#:~:text=Some%20of%20the%20key%20findings,Android%20and%2059%25%20on%20iOS – data based on 8 million mobile apps; Paypal is a popular sdk making up 66% of market share for payments on Android; Unity ads most popular Ad reward SDK on android making up 68% of market share; Appsflyer most popular attribution SDK with 74% market share on Android and 59% on IOS – 2018; https://www.forbes.com/sites/johnkoetsier/2017/12/19/google-owns-100-of-2017s-top-10-fastest-growing-sdks-on-android/?sh=2fbfb3687598 – lists numerous sdks and the number of installation by month in 2017, numbers including over .5 million per month – 2017)
Further, overlaying interfaces are well-understood, routine, and conventional at the time of filing the invention (https://medium.com/pulsar/modern-enterprise-ui-design-part-2-modal-dialogs-2ccd3cc33c92 - common to use modals (overlays); commonly used to gather input from the user – 2019; https://gdkeys.com/keys-efficient-user-interfaces/ - 4 categories of user interfaces non-diegetic – most common type of user interface acting as an overlay – Feb 2020; https://baymard.com/blog/live-chat-usability-issues - popular chat user interfaces including overlays – 2019; https://www.webdesignerdepot.com/2009/02/7-interface-design-techniques-to-simplify-and-de-clutter-your-interfaces/ - popular use of modal windows – 2009; https://stackoverflow.com/questions/206113/are-modal-dialogs-a-good-practice-for-the-web - modal windows popular on websites – 2010; https://www.elasticpath.com/blog/ecommerce-modal-windows-2 - modal windows are a popular and effective kind of user interface – 2010; https://css-tricks.com/modal-login-pages/ - modal windows are common and becoming more and more popular – 2008;) 
As a result the claims do not provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2012/0316936 A1) in view of Murphy et al (US 2013/0246156 A1) in view of Tonnison et al (US 2009/0292595) in view of Parker et al (US 2018/0012245) in view of Dedhia et al ( US 2021/0150561)

As per claims 1, 13, and 14:

Jacobs teaches A reward providing method implemented by a computer system including processing circuitry, the reward providing method comprising; A non-transitory computer-readable record medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform the reward providing method of claim 1; A computer system comprising: at least one processor configured to execute computer-readable instructions stored in a memory to (paragraphs [0070]-[0075]): connecting, by the processing circuitry, a plurality of reward {programs} registered by a user on a {device} (paragraphs [0016] In an example embodiment, viewers consume media content and applications as they normally would on a television (TV), personal computer (PC), and/or a mobile device across multiple service providers. [0031] In an example embodiment, at least one user of end user device 106 is assigned a user identifier upon joining the loyalty program associated with loyalty program infrastructure 100. In an example embodiment, the loyalty program may incorporate more than one brand (e.g., the loyalty program may actually comprise a plurality of loyalty programs, each may have separate rules for validating user engagement and/or awarding points). [0077] At 602, data is received indicating a subscriber has accepted (opted-in) to the loyalty program. In an example embodiment, a user may choose to join multiple brand loyalty award programs. The {…} indicate a modification to the claim language to show what is expressly taught by Jacobs. Limitations regarding associating rewards programs specifically with a player installed on said device will be address below by Murphy. Further, applicant alleges that the separate reward programs are not separate reward accounts. Limitations about the rewards being for separate accounts will be addressed below by Dedhia.) determining, by the processing circuitry, an analysis result based on content playback information, the content playback information corresponding to content output with corresponding media through the player, the media being created by at least one first creator, and the content being issued by at least one content provider (paragraph [0025] Loyalty program infrastructure 100 comprises a Brand Awards Program Controller (BAPC) 102, a brand awards delivery infrastructure 104 and an end user device 106. [0027] Brand awards delivery infrastructure 104 suitably comprises logic for receiving loyalty program rules from BAPC 102 and viewer engagement activity data from end user device 106. Logic in brand awards delivery infrastructure 104 applies the rules received from BAPC 102 to the view engagement activity data received from end user device 106 to generate validated engagement reports which are forwarded to BAPC 102. [0028] End user device 106 receives the media and provides it to an end user. [0029] In an example embodiment, the logic for implementing brand awards delivery infrastructure 104 is part of end user device 106. For example, brand awards delivery infrastructure may be implemented in a software module embodied in user device 106. [0031] In an example embodiment, the same user identifier is employed to identify a user to all of the loyalty programs associated with loyalty program infrastructure 100. [0032] In an example embodiment, Brand Awards Program Controller 102 receives data representative of user behavior or user engagement with predefined media content such as predefined television shows, movies, commercials, and/or other streaming media. For example based on data collected by end user device 106, brand awards controller 102 may determine whether the user watched a television program, interacted with the television program (for example provided responses via a user interface or remote control) and/or interact with non-program media applications such as questionnaires. [0035] In an example embodiment, the data representative of viewer engagement comprises an identifier for the content of the media.) and providing, by the processing circuitry, a first reward {by way of a} first reward {program} and a second reward {by way of} the second reward {program} based on the analysis result, the first reward  and the second reward corresponding to the content output through the player (paragraph [0034] In an example embodiment, Brand Awards Program Controller 102 receives data representative of viewer engagement with a media from end user device 106 via brand awards delivery infrastructure 104. In an example embodiment that will be explained in more detail herein infra, end user device 106 sends raw engagement data to brand awards delivery infrastructure 104, which applies validation rules supplied by Brand Awards Program Controller 102 to produce a validated engagement report. The validated engagement report is forwarded by brand awards delivery infrastructure 104 to Brand Awards Program Controller 102 which employs the validated engagement report to calculate awards points. [0053] In an example embodiment, a subscriber may earn awards points for the same activity federated (related) loyalty programs. For example, if the subscriber watches an Iron Chef episode, the subscriber may earn awards points from Iron Chef, the Food Network, and/or local advertisers who advertised during the watched episode. Brand awards delivery infrastructure 104 may be provided with federated awards data and distribute validated engagement reports to the appropriate Brand Awards Program Controllers. Each Brand Awards Program Controller calculates points for the activity. For example, if BAPC 102A is associated with the Iron Chef television show and BAPC 102B is associated with the Food Network, when a subscriber watches an episode of Iron Chef, end user device 106 provides engagement data to brand awards delivery infrastructure 104. Brand awards delivery infrastructure 104 determines that the show qualifies for federated awards from the food network, so brand awards deliver infrastructure 104 generates a first validated engagement report based on rules associated with the Iron Chef loyalty program and a second validated engagement report based on rules associated with the Food Network loyalty program. The first validated engagement report is sent to BAPC 102A and the second validated engagement report is sent to BAPC 102B. BAPC 102A calculates awards points based for the Iron Chef loyalty program and BAPC 102B calculates awards for the Food Network loyalty program. Thus, a subscriber may receive a different number of points from each subscriber for the same activity. Terms of Federated loyalty programs may dictate who can award points (e.g., Iron Chef may award points separately or may permit the Food Network to award points), type of awards that may be awarded (e.g., number of points, gold points vs. silver points, etc.), which content and applications can be awarded points, who gets what engagement data, validation requirements (e.g., presence detection), and/or award rule caps (e.g., max per unit time or per engagement types) The {…} indicate a modification to the claim language to show what is expressly taught by Jacobs. As indicated above, Jacobs distributes reward points from different loyalty reward programs based on content the user watches. As best the examiner can ascertain, applicant contends that even though the points are distributed from separate loyalty programs, the various points are not saved separately. Limitations regarding saving points from different reward programs separately will be addressed below by Dedhia.
Jacobs does not expressly associate the reward accounts with a player install on an electronic device.
Murphy teaches {associating rewards accounts with a media player}, the player being installed on an electronic device (paragraph [0005] In another embodiment, the method can include receiving registration information from a user, providing a media player to the user, receiving a selection of a desired media file from a user, selecting at least one advertisement targeted to the user based on the registration information, inserting the advertisement into the media file, providing the media file to the user (with the media file being configured to require the media player for playback by the user), and determining, with the media player, that the media file has been played entirely by the user. The method can also include notifying the user of a reward for playing the media file entirely. [0025] The media file can also include features that only allow it to be played with a particular media player that can be downloaded from the provider of the media files. [0028] The media player can be an app native on the user's smart phone, for example, for playing media files and transmitting information with a remote server. At 34, a media file can be provided to the user that is configured to require the provided media player to be played.  The provided media player can be configured to record information about the playback of the provided media file, such as when it was played, what user played it, and whether it was played back in its entirety or was interrupted by the user, such as by fast-forwarding. At 36, an indication can be received, such as from the media player, that the user has played the entire media file. At 38, it can be determined that the user is eligible for a reward based on the indication that the user played the entire media file. [0029] At 48, the user can be notified of a reward for playing the media file completely, such as with notifications displayed with the media player and/or notifications send via email, text, etc.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include linking rewards to a media player as taught by Murphy in order to guarantee a media file has been played back entirely (paragraph [0005]) and track who the user is and then the media file is played (paragraph [0006]). Further, using a media player to provide rewards is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach purchasing reward points within a system to distribute within the system.
Tonnison teaches the point being purchased by the at least one content provider (paragraphs [0044] The "HT Money" application enables participants to manage accumulated points from various sources, obtain various reports, obtain more HT money, bank HT money and borrow HT money. [0178] Features supported by the system include but are not limited to the following: 4) the user can also click "Buy HT Money" button 2006 to directly buy HT Money; claim 27 The Money application of claim 23 further comprising at least one of: means for entities to purchase reward points and receive donated reward points; and means for said entities to distribute said reward points to targeted users in exchange to display said entities' sponsor advertisements on said users' online e-commerce and networking system space and community webpages;)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include purchasing reward points to distribute within a system as taught by Tonnison in order to access functionality within a defined system. Further, the purchasing currency/points to use within a defined system is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach providing a content creator with reward points based on analysis results.
Parker teaches providing, by the processing circuitry, a first portion of point to the at least one first creator based on the analysis result (paragraph [0049] This allows product retailers to effectively crowd source a component of the advertising and marketing of their products, by incenting consumers to step up and endorse products, with very little overhead other than the incentives awarded to successful reviewers. At the same time, the incentive scheme is quintessentially Darwinian, in that only reviewers who create successful videos (defined in one embodiment as videos that motivate a product purchase) need to be incented or rewarded, whereas other reviewers whose videos do not motivate purchases need not be rewarded. [0050] More particularly and referring now to FIG. 14, the system may utilize a database 1400 or similar scheme to track various metrics associated with videos, product sales, and video creators (referred to herein as reviewers). In an embodiment, a data structure 1400 may include, inter alia, a list 1402 of reviewer names or pseudo names and/or contact information (e.g., screen name, email address), the reviewers status 1404 (e.g., gold, silver, bronze, or any desired hierarchy), a list 1406 of each reviewer's videos for each of a plurality of products and web sites, each video's position 1408 within its loop, the incentives 1410 provided or available to the reviewer, and any other metric 1412 useful in implementing the features and functions described herein, including the number of products sold as a result of each video, the point in the video (time stamp) at which a customer clicked but now, total revenues attributable to a video, a reviewer, or per web site attributable to the techniques described herein, number of inquiries directed to a reviewer, number of “likes” or similar designations given to a video or to a reviewer, number of video views, temporal proximity between a viewed video and a product purchase, to and the like. [0051] The foregoing database may be employed to automatically (e.g., algorithmically) adjust the position of one or more motivating videos within a sequence (loop), award points or other incentives to the creators of the motivating video(s), and/or adjust the status of respective reviewers based on product sales data, customer inquiries, and other parameters. By way of a non-limiting straightforward example, if a video is in the second position within a sequence, and a consumer views the first and second videos but only purchases the product after viewing the second video, the system may be configured to automatically designate the second video as a motivating video, and move the second video into the first position in the sequence. The system may then award the creator of the motivating video points or other incentives based on the video having been viewed, as well as the video being designated a motivating video.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing reward points to content creators as taught by Parker in order to incentivize users to create content that promotes advertisers goods and services. Further, rewarding content creators with reward points in the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach storing the points accumulated from the different reward programs separately. 
Dedhia teaches a plurality of reward accounts and providing the first reward to a first reward account and a second reward to a second reward account  (paragraph [0005] Embodiments disclosed herein provide a technical solution to the above challenges by providing a single platform through which consumers may track their reward points from multiple accounts, combine their reward points from multiple accounts, and apply their combined reward points for purchases, charity donation, and exchange with other consumers. In one embodiment, a computer-implemented method includes registering a first account and a second account of a consumer in a reward point aggregator system, and receiving reward points associated with the first account from a first issuer computer system and reward points associated with the second account from a second issuer computer system. The first issuer computer system may be associated with an issuer of the first account, and the second issuer computer system may be associated with an issuer of the second account.).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include aggregating and storing the points from individual accounts as taught by Dedhia in order to prevent users from losing track of points  accumulated in multiple reward programs. Further, Jacobs teaches storing the points earned from different reward programs in a single account. Dedhia teaches storing the points earned from different rewards programs in separate accounts. Replacing the storage of points earned from different reward programs in a single account  with storing reward points earned from different reward programs in separate accounts is a simple substitution of one known element for another to obtain predictable results.

Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claims 1 and 14. As per claims 2 and 15:

Jacob further teaches wherein the connecting comprises displaying a user interface (UI) for registering the plurality of reward accounts (paragraph [0050] In an example embodiment, end user device 106 suitably comprises a user interface (not shown, see e.g., FIG. 3) for interacting with each individual brand loyalty program. For example, a television may provide a dedicated channel for interacting with Brand Awards Program Controllers 102A, 102B. For example, data may be displayed on the television screen while the user can input data via a remote control coupled with the television set. Computing devices may employ an application for enabling a user to access Brand Awards Program Controllers 102A, 102B. This can enable a member of the loyalty programs to learn about future potential awards, current awards status (points and/or elite status), and the user may receive advertisements of available awards. [0052] In an example embodiment, the user can opt-in to the loyalty program infrastructure via the user interface. In particular embodiments, a user may be required to acknowledge participation in all loyalty programs affiliated with the architecture. The user may be assigned or select a password for communicating with the Brand Awards Program Controllers 102A, 102B for interacting with the subscribed loyalty programs.

Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claims 1 and 14. As per claims 3 and 16:

Jacob further teaches wherein the connecting comprises setting a purpose or a content type for each of the plurality of reward accounts (paragraph [0035] In an example embodiment, the data representative of viewer engagement comprises an identifier for the content of the media. [0053] For example, if the subscriber watches an Iron Chef episode, the subscriber may earn awards points from Iron Chef (type), the Food Network (type), and/or local advertisers who advertised during the watched episode (type). Brand awards delivery infrastructure 104 may be provided with federated awards data and distribute validated engagement reports to the appropriate Brand Awards Program Controllers. Each Brand Awards Program Controller calculates points for the activity. For example, if BAPC 102A is associated with the Iron Chef television show   and BAPC 102B is associated with the Food Network, when a subscriber watches an episode of Iron Chef, end user device 106 provides engagement data to brand awards delivery infrastructure 104. Brand awards delivery infrastructure 104 determines that the show qualifies for federated awards from the food network, so brand awards deliver infrastructure 104 generates a first validated engagement report based on rules associated with the Iron Chef loyalty program and a second validated engagement report based on rules associated with the Food Network loyalty program. The first validated engagement report is sent to BAPC 102A and the second validated engagement report is sent to BAPC 102B. BAPC 102A calculates awards points based for the Iron Chef loyalty program and BAPC 102B calculates awards for the Food Network loyalty program. Thus, a subscriber may receive a different number of points from each subscriber for the same activity. Terms of Federated loyalty programs may dictate who can award points (e.g., Iron Chef may award points separately or may permit the Food Network to award points), type of awards that may be awarded (e.g., number of points, gold points vs. silver points, etc.), which content and applications can be awarded points, who gets what engagement data, validation requirements (e.g., presence detection), and/or award rule caps (e.g., max per unit time or per engagement types).

Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claim 1. As per claim 4:

Jacob further teaches wherein the content playback information includes a content type of the content output through the player (paragraph [0053] For example, if the subscriber watches an Iron Chef episode, the subscriber may earn awards points from Iron Chef (type), the Food Network (type), and/or local advertisers who advertised during the watched episode (type). Brand awards delivery infrastructure 104 may be provided with federated awards data and distribute validated engagement reports to the appropriate Brand Awards Program Controllers. Each Brand Awards Program Controller calculates points for the activity. For example, if BAPC 102A is associated with the Iron Chef television show   and BAPC 102B is associated with the Food Network, when a subscriber watches an episode of Iron Chef, end user device 106 provides engagement data to brand awards delivery infrastructure 104. Brand awards delivery infrastructure 104 determines that the show qualifies for federated awards from the food network, so brand awards deliver infrastructure 104 generates a first validated engagement report based on rules associated with the Iron Chef loyalty program and a second validated engagement report based on rules associated with the Food Network loyalty program. The first validated engagement report is sent to BAPC 102A and the second validated engagement report is sent to BAPC 102B. BAPC 102A calculates awards points based for the Iron Chef loyalty program and BAPC 102B calculates awards for the Food Network loyalty program. Thus, a subscriber may receive a different number of points from each subscriber for the same activity. Terms of Federated loyalty programs may dictate who can award points (e.g., Iron Chef may award points separately or may permit the Food Network to award points), type of awards that may be awarded (e.g., number of points, gold points vs. silver points, etc.), which content and applications can be awarded points, who gets what engagement data, validation requirements (e.g., presence detection), and/or award rule caps (e.g., max per unit time or per engagement types).

Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claims 1 and 14. As per claims 5 and 17:

Jacob further teaches wherein the determining the analysis result determines the analysis result based on metadata of the content output through the player (paragraph [0035] In an example embodiment, the data representative of viewer engagement comprises an identifier for the content of the media. The data representative of viewer engagement may further comprise position data indicating which portions of the content were viewed. For example, the position data may comprise data indicating whether certain portions were skipped, for example if commercials were fast forwarded. In an example embodiment, the data is indexed from the beginning of the media.) 

Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claims 1 and 14. As per claims 6 and 18:

Jacob further teaches wherein the providing the first reward and the second reward provides the first reward and the second reward based on a second portion of the points  (paragraph [0034] In an example embodiment, Brand Awards Program Controller 102 receives data representative of viewer engagement with a media from end user device 106 via brand awards delivery infrastructure 104. In an example embodiment that will be explained in more detail herein infra, end user device 106 sends raw engagement data to brand awards delivery infrastructure 104, which applies validation rules supplied by Brand Awards Program Controller 102 to produce a validated engagement report. The validated engagement report is forwarded by brand awards delivery infrastructure 104 to Brand Awards Program Controller 102 which employs the validated engagement report to calculate awards points. [0053] In an example embodiment, a subscriber may earn awards points for the same activity federated (related) loyalty programs. For example, if the subscriber watches an Iron Chef episode, the subscriber may earn awards points from Iron Chef, the Food Network, and/or local advertisers who advertised during the watched episode. Brand awards delivery infrastructure 104 may be provided with federated awards data and distribute validated engagement reports to the appropriate Brand Awards Program Controllers. Each Brand Awards Program Controller calculates points for the activity. For example, if BAPC 102A is associated with the Iron Chef television show and BAPC 102B is associated with the Food Network, when a subscriber watches an episode of Iron Chef, end user device 106 provides engagement data to brand awards delivery infrastructure 104. Brand awards delivery infrastructure 104 determines that the show qualifies for federated awards from the food network, so brand awards deliver infrastructure 104 generates a first validated engagement report based on rules associated with the Iron Chef loyalty program and a second validated engagement report based on rules associated with the Food Network loyalty program. The first validated engagement report is sent to BAPC 102A and the second validated engagement report is sent to BAPC 102B. BAPC 102A calculates awards points based for the Iron Chef loyalty program and BAPC 102B calculates awards for the Food Network loyalty program. Thus, a subscriber may receive a different number of points from each subscriber for the same activity. Terms of Federated loyalty programs may dictate who can award points (e.g., Iron Chef may award points separately or may permit the Food Network to award points), type of awards that may be awarded (e.g., number of points, gold points vs. silver points, etc.), which content and applications can be awarded points, who gets what engagement data, validation requirements (e.g., presence detection), and/or award rule caps (e.g., max per unit time or per engagement types). 
Tonnison further teaches  providing, by the processing circuitry, the points to the content provider (paragraphs [0044] The "HT Money" application enables participants to manage accumulated points from various sources, obtain various reports, obtain more HT money, bank HT money and borrow HT money. [0178] Features supported by the system include but are not limited to the following: 4) the user can also click "Buy HT Money" button 2006 to directly buy HT Money; claim 27 The Money application of claim 23 further comprising at least one of: means for entities to purchase reward points and receive donated reward points; and means for said entities to distribute said reward points to targeted users in exchange to display said entities' sponsor advertisements on said users' online e-commerce and networking system space and community webpages;)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include purchasing reward points to distribute within a system as taught by Tonnison in order to access functionality within a defined system. Further, the purchasing currency/points to use within a defined system is the use of a known technique used to improve similar devices/methods in the same way.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to implement the purchasing of rewards from a platform to distribute to users with the rewards for viewing content of Jacobs and Murphy in order to incentive users to consume content. Further, purchasing rewards on a platform to distribute to users is the use of a known technique used to improve similar devices/methods in the same way.

Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claim 1. As per claim 7:

The combination does not expressly teach using the reward points as currency.
Dedhia further teaches using, by the processing circuitry, the first reward as a currency on a platform (paragraph [0005] The computer-implemented method further includes converting the reward points associated with each of the first account and the second account into reward money using a first conversion factor for the first account and a second conversion factor for the second account, combining the reward money of the first account and the second account to provide aggregated reward money, and displaying a rewards store to the consumer at a display interface of a computer device. The rewards store may have one or more merchant products and/or services available for purchase by the consumer with the aggregated reward money.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using the reward points as a currency to purchase items as taught by Dedhia in order to incentivize a user to participate in the system. Further, using reward points as currency to make purchases is the use of a known technique used to improve similar devices/methods in the same way.

Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claim 7. As per claim 8:

Dedhia further teaches transferring at least a portion of the currency to a second creator corresponding to the platform; or purchasing a product on the platform (paragraph [0005] The computer-implemented method further includes converting the reward points associated with each of the first account and the second account into reward money using a first conversion factor for the first account and a second conversion factor for the second account, combining the reward money of the first account and the second account to provide aggregated reward money, and displaying a rewards store to the consumer at a display interface of a computer device. The rewards store may have one or more merchant products and/or services available for purchase by the consumer with the aggregated reward money.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using the reward points as a currency to purchase items as taught by Dedhia in order to incentivize a user to participate in the system. Further, using reward points as currency to make purchases is the use of a known technique used to improve similar devices/methods in the same way.


Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claim 1. As per claim 10:

Murphy further teaches providing, by the processing circuitry, other content based on the analysis result and the user being a target that desires to view content, the other content corresponding to an interest of the user  (paragraph [0024] Advertisements in the media files can be targeted based on demographics and other information of the end users. Information of end users can be determined based on information collected by media player software installed on the end users personal computing device on which a media file is played. Additional information can be collected by the software and used in the determination of which advertisements to include in the media files, such as information about media files that have been played or downloaded on that device, purchasing history, user's IP address, operating system, browser, etc.


Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claim 14. As per claim 19:

Dedhia further teaches use the reward as a currency on a platform to, transfer at least a portion of the currency to a second creator corresponding to the platform, or purchase a product on the platform (paragraph [0005] The computer-implemented method further includes converting the reward points associated with each of the first account and the second account into reward money using a first conversion factor for the first account and a second conversion factor for the second account, combining the reward money of the first account and the second account to provide aggregated reward money, and displaying a rewards store to the consumer at a display interface of a computer device. The rewards store may have one or more merchant products and/or services available for purchase by the consumer with the aggregated reward money.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using the reward points as a currency to purchase items as taught by Dedhia in order to incentivize a user to participate in the system. Further, using reward points as currency to make purchases is the use of a known technique used to improve similar devices/methods in the same way.

Claim 9 s/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2012/0316936 A1) in view of Murphy et al (US 2013/0246156 A1) in view of Tonnison et al (US 2009/0292595) in view of Parker et al (US 2018/0012245)  in view of Dedhia et al ( US 2021/0150561) in view of Roundtree (US 2016/0110746 A1)

Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claim 1. As per claim 9:

The combination does not expressly teach a reward including points and being a creator.
Roundtree teaches granting, by the processing circuitry, a permission to the user to participate as a third creator on a platform based on the first reward, the first reward including a third portion of the points (paragraph [0061] The first incentive for encouraging crowd participation is that if the crowd participates, it is rewarded with rewards called “knacks.” As used herein a “knack” is a reward, a credit, that a user may redeem (in various quantities) for permission to upload their own content. )
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include rewards points and the ability to be a creator as taught by Roundtree in order to encourage crowd participation (paragraph [0061]). Further, a reward including points and being a creator is the use of a known technique used to improve similar devices/methods in the same way.


Claims 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2012/0316936 A1) in view of Murphy et al (US 2013/0246156 A1) in view of Tonnison et al (US 2009/0292595) in view of Parker et al (US 2018/0012245)  in view of Dedhia et al ( US 2021/0150561) in view of Doumet (US 2015/0039440 A1)

Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claims 1 and 14. As per claims 11 and 20:

Jacob further teaches {providing} the first reward  and the second reward provides the first reward in response to the content being output through the player (paragraph [0034] In an example embodiment, Brand Awards Program Controller 102 receives data representative of viewer engagement with a media from end user device 106 via brand awards delivery infrastructure 104. In an example embodiment that will be explained in more detail herein infra, end user device 106 sends raw engagement data to brand awards delivery infrastructure 104, which applies validation rules supplied by Brand Awards Program Controller 102 to produce a validated engagement report. The validated engagement report is forwarded by brand awards delivery infrastructure 104 to Brand Awards Program Controller 102 which employs the validated engagement report to calculate awards points. [0053] In an example embodiment, a subscriber may earn awards points for the same activity federated (related) loyalty programs. For example, if the subscriber watches an Iron Chef episode, the subscriber may earn awards points from Iron Chef, the Food Network, and/or local advertisers who advertised during the watched episode. Brand awards delivery infrastructure 104 may be provided with federated awards data and distribute validated engagement reports to the appropriate Brand Awards Program Controllers. Each Brand Awards Program Controller calculates points for the activity. For example, if BAPC 102A is associated with the Iron Chef television show and BAPC 102B is associated with the Food Network, when a subscriber watches an episode of Iron Chef, end user device 106 provides engagement data to brand awards delivery infrastructure 104. Brand awards delivery infrastructure 104 determines that the show qualifies for federated awards from the food network, so brand awards deliver infrastructure 104 generates a first validated engagement report based on rules associated with the Iron Chef loyalty program and a second validated engagement report based on rules associated with the Food Network loyalty program. The first validated engagement report is sent to BAPC 102A and the second validated engagement report is sent to BAPC 102B. BAPC 102A calculates awards points based for the Iron Chef loyalty program and BAPC 102B calculates awards for the Food Network loyalty program. Thus, a subscriber may receive a different number of points from each subscriber for the same activity. Terms of Federated loyalty programs may dictate who can award points (e.g., Iron Chef may award points separately or may permit the Food Network to award points), type of awards that may be awarded (e.g., number of points, gold points vs. silver points, etc.), which content and applications can be awarded points, who gets what engagement data, validation requirements (e.g., presence detection), and/or award rule caps (e.g., max per unit time or per engagement types). 
The combination does not expressly teach using an sdk to implement rewards.
Doumet teaches wherein a software development kit (SDK) for providing the first reward and the second reward is installed on the electronic device, and the providing the reward provides the reward through the first reward account using the SDK (paragraph [0011] The mobile device includes a processor, a network interface, a display component, and a data storage component. The data storage component stores mobile app native software and a mobile ad software development kit (SDK). The SDK includes a mobile ad API, an ad manager, an ad display module, a mobile device user module, a mobile device location module, and mobile device module. The ad manager communicates with an ad server and with the mobile device user module, mobile device location module, and mobile device module. [0034] A rewards module 234 can also be added to SDK 210 in order to reward users for accepting ads on their mobile devices.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing rewards using an sdk in order to incentivize users to accept content such as advertising. Further, using an sdk to implement rewards is the use of a known technique used to improve similar devices/methods in the same way.

Jacob, Murphy, Tonnison, Parker, Dedhia, and Doumet teach the limitations of claim 11. As per claim 12:

Jacob further teaches wherein the providing the first reward provides a third reward and a fourth reward to the first reward account, the third reward corresponding to first content provided from a first content platform, the fourth reward corresponding to second content provided from a second content platform, and the first content and the second content being output through the player  (paragraph [0034] In an example embodiment, Brand Awards Program Controller 102 receives data representative of viewer engagement with a media from end user device 106 via brand awards delivery infrastructure 104. In an example embodiment that will be explained in more detail herein infra, end user device 106 sends raw engagement data to brand awards delivery infrastructure 104, which applies validation rules supplied by Brand Awards Program Controller 102 to produce a validated engagement report. The validated engagement report is forwarded by brand awards delivery infrastructure 104 to Brand Awards Program Controller 102 which employs the validated engagement report to calculate awards points. [0053] In an example embodiment, a subscriber may earn awards points for the same activity federated (related) loyalty programs. For example, if the subscriber watches an Iron Chef episode, the subscriber may earn awards points from Iron Chef, the Food Network, and/or local advertisers who advertised during the watched episode. Brand awards delivery infrastructure 104 may be provided with federated awards data and distribute validated engagement reports to the appropriate Brand Awards Program Controllers. Each Brand Awards Program Controller calculates points for the activity. For example, if BAPC 102A is associated with the Iron Chef television show and BAPC 102B is associated with the Food Network, when a subscriber watches an episode of Iron Chef, end user device 106 provides engagement data to brand awards delivery infrastructure 104. Brand awards delivery infrastructure 104 determines that the show qualifies for federated awards from the food network, so brand awards deliver infrastructure 104 generates a first validated engagement report based on rules associated with the Iron Chef loyalty program and a second validated engagement report based on rules associated with the Food Network loyalty program. The first validated engagement report is sent to BAPC 102A and the second validated engagement report is sent to BAPC 102B. BAPC 102A calculates awards points based for the Iron Chef loyalty program and BAPC 102B calculates awards for the Food Network loyalty program. Thus, a subscriber may receive a different number of points from each subscriber for the same activity. Terms of Federated loyalty programs may dictate who can award points (e.g., Iron Chef may award points separately or may permit the Food Network to award points), type of awards that may be awarded (e.g., number of points, gold points vs. silver points, etc.), which content and applications can be awarded points, who gets what engagement data, validation requirements (e.g., presence detection), and/or award rule caps (e.g., max per unit time or per engagement types). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2012/0316936 A1) in view of Murphy et al (US 2013/0246156 A1) in view of Tonnison et al (US 2009/0292595) in view of Parker et al (US 2018/0012245)  in view of Dedhia et al ( US 2021/0150561) in view of https://medium.com/pulsar/modern-enterprise-ui-design-part-2-modal-dialogs-2ccd3cc33c92 - “Modern Enterprise UI design – Part 2: Modal dialogs” – Mar 1 2019 hereafter “Modal UI”


Jacob, Murphy, Tonnison, Parker, and Dedhia teach the limitations of claims 1. As per claim 21:

Jacob further teaches wherein the connecting the plurality of reward accounts is performed based on a selection of an account user interface (UI), and the plurality of reward accounts being registered by the user through the account UI. (paragraph [0050] In an example embodiment, end user device 106 suitably comprises a user interface (not shown, see e.g., FIG. 3) for interacting with each individual brand loyalty program. For example, a television may provide a dedicated channel for interacting with Brand Awards Program Controllers 102A, 102B. For example, data may be displayed on the television screen while the user can input data via a remote control coupled with the television set. Computing devices may employ an application for enabling a user to access Brand Awards Program Controllers 102A, 102B. This can enable a member of the loyalty programs to learn about future potential awards, current awards status (points and/or elite status), and the user may receive advertisements of available awards. [0052] In an example embodiment, the user can opt-in to the loyalty program infrastructure via the user interface. In particular embodiments, a user may be required to acknowledge participation in all loyalty programs affiliated with the architecture. The user may be assigned or select a password for communicating with the Brand Awards Program Controllers 102A, 102B for interacting with the subscribed loyalty programs.
Jacob does not expressly teach the interface being overlayed.
Modal teaches the account UI being overlayed on a player screen of the player (Modals are useful in many situations, where sending the user to another page might be disruptive. They should almost exclusively be triggered by user interaction. The purpose of the modal should be immediately apparent to the user. Gathering input from the user Allowing a user to add items to a displayed list or table without a page redirect is a common pattern for a modal window. This is especially useful when the user might be repeating the action over and over.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using an overlay as taught by Modal in order to allow a user to stay in the context of the current UI while being able to perform related actions without interrupting the workflow. Further, using an overlay for an interface is the use of a known technique used to improve similar devices/methods in the same way.


Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. Again, the examiner finds no similarities what so ever with regard to the findings in DDR holdings. The video player merely provides a technological environment in which to implement the abstract concepts.
With regard to the interface per claim 21, the examiner respectfully disagrees. The interface is recited generically and provides no interface elements that are considered to be an improvement to an interface or the manner in which a user interacts with an interface. The generic interface merely indicates what it is used for without reciting any specific interface elements used in the process. Further, indicating that the interface is “overlayed” does not provide practical application because the limitation is considered insignificant extra solution activity that is only tangentially related to the invention and was further well-understood, routine, and conventional at the time of the invention and provides a general link to a computing environment. As a result such rejections have been maintained.
Arguments regarding 101 rejections from the remarks provided on 10/12/2022 were previously addressed in the after final response dated 10/20/2022. The remarks have further been included in response to the resubmission of said arguments. 
“Applicant attempts to argue parallels between the findings in DDR and the present claims. The examiner respectfully disagrees. DDR was directed to a web interface that allowed users to remain at the current website they were on while accessing content of another website. The current claims provide no such interface element. The current claims merely issue rewards to a user based on the content they consume and rewarding the creator of the content. The video player merely acts as a technological environment in which the reward scheme is being implemented. The examiner further finds that people not wanting to view advertisements is not a technical problem nor is rewarding them a technical solution. Any such improvement is to a business process which is merely incentivizing user behavior with rewards. Applicant claims lack any features that improve computers, technology, or a technical field. Further, as articulated in the previous rejection, none of the additional elements provide a practical application as they use generic computing devices as a tool to implement the abstract idea, provide a general link to a particular technological environment, or provide insignificant extra solution activity. As a result such rejections have been maintained.”
Applicant’s arguments with regard to previous rejections under 35 USC 103 are moot in light of new grounds of rejection which have been necessitated by amendment.


Conclusion

The following prior arts are not relied upon but considered relevant:
Kim et al (US 2017/0154354 A1) – SDK that detects various activities and makes determination for providing rewards
West (US 2009/0210808 A1) – Ability to exchange reward points for cash, goods, or services. Content providers also receive reward points based on traffic they generate.
Hofer et  al (US 2012/0041808) – Fig 4; aggregate rewards from multiple accounts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688